PER CURIAM.
We have for consideration a petition of The Florida Bar to amend Florida Bar Integration Rule, article XI, rule 11.06(9)(a). The amendment to rule 11.06(9)(a) proposes an increase in administrative costs provided by the rule from fifty dollars ($50) at both the grievance committee level and referee level to one hundred fifty dollars ($150) at each level.
The proposed amendment to Florida Bar Integration Rule, article XI, rule 11.06(9)(a) is as follows:
(9) Referee’s report.
(a) Contents of report. Within 30 days after the conclusion of a trial before a referee or 10 days after the referee receives the transcripts of all hearings, whichever is later, or within such extended period of time as may be allowed by the chief justice for good cause shown, the referee shall make a report and enter it as part of the record, but failure to enter the report in the time prescribed shall not deprive the referee of jurisdiction. The referee’s report shall include (1) a finding of fact as to each item of misconduct of which the respondent is charged, which findings of fact shall enjoy the same presumption of correctness as the judgment of the trier of fact in a civil proceeding, (2) recommendations as to whether or not the respondent should be found guilty of misconduct justifying disciplinary measures, (3) recommendations as to the disciplinary measures to be applied, (4) a statement of any past disciplinary measures as to the respondent which are on record with the executive director of The Florida Bar or which otherwise become know to the referee through evidence properly admitted by the referee during the course of the proceedings. After a finding of guilt all evidence of prior disciplinary measures may be offered by bar counsel subject to appropriate objection or explanation by respondent, and (5) a statement of costs of the proceedings and recommendations as to the manner in which costs should be taxed. The costs shall include court reporter’s fees, copy costs, witness fees and traveling expenses, and reasonable traveling and out-of-pocket expenses of the referee and bar counsel, if any. Costs shall also include a $50 $150 charge for administrative costs at the grievance committee level and a $50 $150 charge for administrative costs at the referee level. Costs taxed shall be payable to The Florida Bar.
We consider it appropriate that attorneys found guilty of misconduct justifying disciplinary action bear a higher contribution to the administrative costs of disciplinary actions. The petition of The Florida Bar is granted and Florida Bar Integration Rule, article XI, rule 11.06(9)(a) is amended, effective this date, as set forth above.
It is so ordered.
SUNDBERG, C. J., ADKINS, BOYD, OVERTON, ENGLAND, ALDERMAN and McDONALD, JJ., concur.